Citation Nr: 1137671	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  05-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right axilla lipoma (claimed as liposarcoma) as due to herbicide exposure (Agent Orange).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

3.  Entitlement to an initial evaluation in excess of 10 percent for Osgood-Schlatter's disease of the right knee.  

4.  Entitlement to an initial evaluation in excess of 10 percent for Osgood-Schlatter's disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and March 2006 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The Board notes that a hearing was held before a Veterans Law Judge in February 2007.  The Veterans Law Judge who conducted the hearing subsequently left the Board.  In January 2011, the Veteran was notified that the Veterans Law Judge was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board.  The Veteran informed the Board that he did not wish to have another Board hearing; therefore, no additional action is needed.  

In a March 2008 decision, the Board, in pertinent part, denied entitlement to service connection for right axilla lipoma (claimed as liposarcoma), to include as due to herbicide exposure (Agent Orange) and PTSD.  In the same rating decision, the RO denied entitlement to recognition of the Veteran's daughter K.J., as a helpless child based upon having permanent incapacity for self-support prior to age 18, as well as increased ratings for the Veteran's service-connected Osgood-Schlatter's disease of the right and left knees and diabetes mellitus, type II.  The Veteran appealed the Board's March 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court set aside the Board's March 10, 2008, decision with regards to the issues involving the right axilla lipoma as due to herbicide exposure, PTSD, and Osgood-Schlatter's disease of the right and left knees, and affirmed the remaining claims.  Thus, the Board will proceed to adjudicate only the issues described in the title page of this decision.  

The issues of entitlement to service connection for right axilla lipoma (claimed as liposarcoma) as due to herbicide exposure (Agent Orange) and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected right knee disability is manifested by complaints of pain and some limitation of movement, but is not shown to have flexion limited to 30 degrees or extension limited to 15 degrees.  

3.  The competent and probative evidence of record demonstrates that the Veteran's service-connected left knee disability is manifested by complaints of pain and some limitation of movement, but is not shown to have flexion limited to 30 degrees or extension limited to 15 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for Osgood-Schlatter's disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5099 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for Osgood-Schlatter's disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5099 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In this case, the Veteran was provided a VCAA letter in May 2004 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from September 2005 to September 2006, and private treatment records dated July 1992 to March 2007.  The Veteran was also provided VA examinations in connection with his claim.  The 2004 and 2006 VA examiners reviewed the Veteran's claims file, noted his medical history, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  Neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his service-connected bilateral knee disabilities warrant higher ratings.  At the February 2007 Board hearing, the Veteran testified that he endures constant pain in both knees.  He explained that at times his knees give way, and the severity of his pain is an 8 or 9 on a scale of 1 to 10.  The Veteran asserts that higher disability evaluations are warranted for his service-connected right and left knee disabilities.  

The Veteran's service-connected bilateral knee disabilities are rated under Diagnostic Codes 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5099 is used to identify musculoskeletal system disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5024 provides that tenosynovitis is to be rated on limitation of motion of the affected part as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003, also located in 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the absence of limitation of motion, degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent rating.  A 10 percent rating is warranted for degenerative arthritis X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  Id.  

Diagnostic Codes 5260 and 5261, in turn, govern limitation of motion of the knee and leg.  Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).  

In September 2004, the Veteran was afforded a VA examination.  The Veteran reported a history of having pain and swelling in his knees.  Since being discharged from service, the Veteran explained that his pain in the right knee is 8 out of 10, in terms of severity, and the left knee is 7 out of 10.  He complained of swelling as well as giving way occurring at least once or twice a week.  He informed the VA examiner that he wore a brace or pad on the right knee and takes approximately 3 or 4 Vicodin tablets (7.5 milligrams) a day for pain.  

Physical examination of the Veteran revealed tenderness of the infrapatellar ligament, as well as tenderness in the right knee.  There was noted slight crepitus with flexion but otherwise, no fluid or laxity in the right knee.  The left knee showed tenderness of the infrapatellar tendon of the medial aspect, but no fluid, crepitus, or laxity.  Range of motion testing reflected flexion to 130 degrees and extension to 0 degrees for both knees.  The examiner noted that the Veteran has pain in his both knees more on the right than the left on flexion.  There was no additional limitation with repetitive use, no additional limitation during flare-ups, and no instability demonstrated on either knee upon examination.  The VA examiner diagnosed the Veteran with Osgood-Schlatter's disease of the knees bilateral with moderate disability with progression, status post scoping operation of the right knee in 1994 for degenerative changes, and degenerative arthritis of the right knee reflected on an MRI in 2000.  

In November 2006, the Veteran underwent a second VA examination for his service-connected bilateral knee disabilities.  The Veteran reported pain, but not constant, and rated it as a 7 out of 10 in terms of severity.  He described the pain as radiating to both shin areas that is usually aggravated by kneeling, walking, or standing long periods of times.  He admitted to having no additional limitation with flare-ups, but explained that the pain interferes with his daily activities.  The Veteran further added that he uses bilateral knee braces daily.  

Upon physical examination testing, the VA examiner noted no deformity, swelling, or palpable tenderness associated with the knees.  Range of motion testing revealed flexion to 90 degrees bilaterally, producing pain in the total bilateral knees into the shin area to 90 degrees, with 50 degrees secondary to pain.  Extension was to 0 degrees with pain bilaterally medially and laterally.  His medial and lateral collateral ligaments were stable, as well as his anterior and posterior cruciate ligaments bilaterally.  There was no laxity or instability, and active range of motion did not produce any weakness, fatigue, or incoordination with repetitive movements.  Testing results were negative for McMurray's and Lachman's tests.  The VA examiner diagnosed the Veteran with bilateral Osgood-Schlatter's disease with chronic knee pains.  

VA outpatient treatment records and private treatment records reflect no complaints or treatment for the Veteran's service-connected bilateral knee disabilities.  

Based upon the evidence of record, the Board finds that higher disability evaluations for the Veteran's service-connected bilateral knee disabilities are not warranted.  As noted above, 10 percent disability evaluations have been assigned for both the right and left knee due to painful or limited motion of a major joint or group of minor joints.  In order for the Veteran to receive the next-higher 20 percent disability evaluations, the evidence must show extension limited to 15 degrees or flexion limited to 30 degrees.  The medical evidence of record fails to show such evidence.  As previously stated, range of motion testing at the two VA examinations reflected bilateral flexion to 130 degrees and 90 degrees, with extension to 0 degrees.  See the September 2004 and November 2006 VA examination reports.  Clearly, the evidence shows a worsening of the Veteran's flexion due to his service-connected bilateral knee disabilities, but such worsening does not warrant higher disability ratings.  As such, the Veteran fails to meet the criteria for schedular ratings in excess of 10 percent for his right and left knee disabilities under Diagnostic Codes 5260 and 5261.  

The Board has considered whether, due to additional limitation of motion due to pain, swelling, weakness, or excess fatigability, the Veteran's disabilities most nearly approximates the next-higher 20 percent evaluations under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board notes the Veteran's continuing complaints of painful motion of his right and left knee at both the September 2004 and November 2006 VA examinations.  The Board is also aware of the November 2006 VA examiner notations of pain in both knees into the shin area to 90 degrees with 50 degrees secondary pain.  Indeed, while bilateral knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to limitation of flexion to 30 degrees or limitation of extension to 15 degrees, the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261.  As stated above, the Veteran's flexion was no worse than 50 degrees, even when considering flare-ups, and his extension was full.  Additionally, the September 2004 VA examiner opined that there was no additional limitation with repetitive use or during flare-ups, and the November 2006 VA examiner concluded that the active range of motion did not produce any weakness, fatigue, or incoordination with repetitive use.  To the extent that the Veteran is functionally limited, and has diminished ability to perform some activities of daily living, this has already been accounted for in the 10 percent evaluations currently in effect throughout the rating period on appeal.  

The Board also notes that the Veteran was diagnosed with degenerative changes of the right knee as noted in the September 2004 VA examination report.  However, the ratings code provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  Additionally, and in any event, the record is void of the involvement of 2 or more major joints or 2 or more minor joints with incapacitating exacerbations.  In fact, none of the records reflect incapacitating episodes.  As such, consideration in this regard is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also further considered evaluation of the Veteran's right and left knee disabilities under all other potentially appropriate diagnostic codes.  Under Diagnostic Code 5257, the Board notes that the Veteran's symptoms overall do not show right and left knee recurrent subluxation or lateral instability, so as to warrant the assignment of compensable evaluations.  Both the September 2004 and November 2006 VA examiners found no evidence of instability, and the November 2006 VA examiner stated that the medial and lateral collateral ligaments were stable, with Lachman's and McMurray test results being negative.  Thus, a rating in this regard is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Regarding other diagnostic codes of the knee and leg, the Board notes that they are simply not applicable to the Veteran's service-connected disabilities.  It is neither contended nor shown that the Veteran's service-connected disability involves ankylosis of the knee (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not support the Veteran's claim.  

The Veteran is competent to report his symptoms; however, to the extent that he has asserted he warrants more than 10 percent evaluations for his service-connected right and left knee disabilities, the objective clinical findings do not establish a basis for a higher or separate evaluations for any period of time during the course of the appeal.  See Fenderson and Hart, supra.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  

The Board acknowledges the Veteran's assertions and testimony regarding the symptoms associated with his knee disorder and that service-connected knee disabilities warrant higher ratings, but finds that the currently assigned 10 percent evaluations for the disabilities appropriately reflect the Veteran's symptoms throughout the entire rating period on appeal, and there is no basis for higher ratings.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for Osgood-Schlatter's disease of the right knee is denied.  

Entitlement to an initial evaluation in excess of 10 percent for Osgood-Schlatter's disease of the left knee is denied.  


REMAND

Pursuant to the October 2010 Memorandum Decision, and upon preliminary review of the record with respect to the Veteran's claims for service connection for right axilla lipoma as due to herbicide exposure, and an acquired psychiatric disorder, to include depression and PTSD, further development is required prior to final appellate review.

In regards to the Veteran's service connection claim for right axilla lipoma, the Veteran testified at the February 2007 Board haring that he initially noticed a small knot under his arm approximately in 1970.  He explained that it was the size of a nickel, and it was initially seen as just a growth.  However, by the 1980s, the Veteran stated that the growth had grown to the size of a lemon and could be seen when he was wearing t-shirts.  In the 1990s, he sought treatment for the growth and was told by a doctor that it was lipoma.  At the time of the hearing, the Veteran indicated that it was the size of a grapefruit.  VA outpatient and private treatment records reflect a diagnosis of lipoma of the right axilla.  In a July 2005 private medical statement, it was reported that the Veteran was diagnosed with lipoma, along with a differential diagnosis of liposarcoma.  The Veteran asserts that his right axilla lipoma, claimed as liposarcoma is attributable to his exposure to Agent Orange while serving in Vietnam.  

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii) (2011).  In the case of such a Veteran, service connection for listed diseases, including liposarcoma, will be presumed if they are manifest to a compensable degree within specified periods any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  The Board notes that VA has verified the Veteran's service in the Republic of Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  Furthermore, as previously mentioned, a private treatment records list liposarcoma as a differential diagnosis.  

The Veteran has not been provided a VA medical examination for his claimed disability.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).

In this case, the Veteran's reports of continuity of symptomatology regarding his claimed disability can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").

However, in the absence of a competent medical opinion pertaining to whether the Veteran currently has a diagnosed disability consistent with his complaints, and if so, whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  In this regard, the Board notes that the Veteran is competent to state that he incurred a growth under his arm shortly after being discharged from service that grew from the size of a nickel to a grapefruit.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.")  He is also competent to describe the symptoms he currently experiences.  Therefore, the Veteran should be scheduled for a VA examination of his right axilla lipoma (claimed as liposarcoma), as due to herbicide exposure.  

With regard to his claim for an acquired psychiatric disorder, to include depression and PTSD, the records shows that in March 2006, the RO made a formal finding that a lack of information required to verify stressors in connection with the PTSD claim as the Veteran did not submit sufficient information.  Subsequently at the February 2007 Board hearing, the Veteran testified that he was exposed to sniper fire and mortar attacks while serving as a member of the 595th Signal Corp, which supported the Big Red One Infantry Division.  Specifically, the Veteran stated that he endured mortar attacks at the base compounds of Zeon and Lickay from July 1967 to March 1968.  

In light of the additional stressor information, the RO should determine if additional stressor verification is warranted and take all necessary action, to include submission of the reported stressors to the U.S. Army and Joint Services Record Research Center (JSRRC).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the instant case whether the Veteran has any psychiatric disability, including PTSD, that is etiologically related to his military service.  The medical evidence of record shows that the Veteran has diagnoses of PTSD and depression.  See VA outpatient treatment records dated August 2005 to September 2006.  As such, the issue on appeal, which has been recharacterized on the title page of this decision, is being remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In this case, the RO has not considered whether the Veteran's diagnosis of depression is service related.  Thus, additional development is needed.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal relationship between active military service and his right axilla lipoma (claimed as liposarcoma).  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that right axilla lipoma (claimed as liposarcoma) had its origin in service or is in any way related to the Veteran's active service, to include exposure to Agent Orange.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he or she must discuss why an opinion is not possible.  

2.  Review the Veteran's claims file and prepare a summary of all his claimed stressors.  The summary and all associated documents, to include the Veteran's service personnel records and stressor statements, if determined necessary, should be sent to the U.S. Army and Joint Services Record Research Center (JSRRC) 7798 Cissna Road, Suite 101, Springfield, Virginia 22510- 3197.  JSRRC should be requested to provide any information that might corroborate the Veteran's alleged in-service stressor(s) including, but not limited to, providing a copy of unit histories for the Veteran's unit.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  Prior to the examination, the claims folder must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of a psychiatric disability.  

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  The examiner should address whether any claimed stressors regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  The examiner should specifically address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the PTSD is a result of one or more of any identified in-service stressors.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why.  

The examiner should also address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosed acquired psychiatric disorder, other than PTSD, is related to service.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this.  

4.  Undertake any additional development deemed necessary.  Thereafter, readjudicate the claims for entitlement to service connection for right axilla lipoma (claimed as liposarcoma) as due to herbicide exposure and an acquired psychiatric disorder, to include PTSD and depression.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


